Citation Nr: 1401731	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-21 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned during a videoconference hearing in June 2013.  A copy of the transcript has been associated with the claims folder.  

The Veteran's claim was remanded for further development in August 2013.  The case has since been returned to the Board for adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not establish a diagnosis of current and chronic PTSD that is etiologically related to a stressful event during service.

2.  There is no competent evidence relating any other current psychiatric diagnosis to an incident of service or a service-connected disability.

CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by service, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in July 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The July letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided a VA examination in September 2013.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran did not have a current Axis I diagnosis, including PTSD, related to the confirmed in-service stressor.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the September 2013 VA examination and report; the association of outstanding VA treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its August 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Also, as noted above, the Veteran presented testimony in a videoconference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the June 2013 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.303(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).


Factual Background and Analysis

The Veteran contends that he has an acquired psychiatric disorder related to his military service.  He specifically contends that a documented in-service Jeep accident caused PTSD.  

A review of the Veteran's STRs shows that in January 1955, the Veteran was in a car accident while serving in England.  He was driving a Jeep and the vehicle overturned due to his failure to properly negotiate a turn.  At the time of the accident, the Veteran was treated for a laceration of the head and contusions on his body.  He was hospitalized overnight.  Discharge physical examination, dated in May 1955, was negative for any psychiatric complaints or diagnoses.  In his own report of medical history at separation, the Veteran specifically denied any "nervous trouble."  There is no evidence that the Veteran was involved in any combat, nor has he contended otherwise.  

In 1977, the Veteran filed for VA dental treatment due to his in-service car accident.  At that time, he did not report any psychiatric symptoms related to that accident.  Additionally, in 1999 he filed for service connection for back and knee injuries related to his in-service Jeep accident, but he did not request service connection for any psychiatric symptoms related to the accident.  

In a March 2008 VA treatment note, the Veteran had negative depression and PTSD screens.  He was noted to have some PTSD symptoms and was referred to psychiatry for evaluation.  The treating professional did not provide any psychiatric diagnosis at that time.  

The Veteran filed for service connection for PTSD in April 2008 - the same month for which he first sought treatment for psychiatric complaints at the VA Medical Center (VAMC).  During this April 2008 VA treatment, the Veteran reported a recent history of nightmares and anxiety.  He denied a history of mental health or substance abuse treatment, but reported panic attacks following his 1955 Jeep accident.  He reported that he had initial shock following his Jeep accident and experiences flashbacks of the accident approximately five times per year.  The Veteran advised that although he experienced anxiety in the few months that followed the accident, the symptoms subsided.  He reported current problems with sleeping in the past 10 months, hitting/kicking his wife in his sleep, and increased anxiety.  The Veteran denied any history of depression or insomnia in the past.  It was noted that he was scheduled for a private sleep study.  The treating professional diagnosed anxiety, rule-out sleep disorder due to a thyroid disorder.  

In a July 2008 treatment note, the Veteran was noted to have anxiety, not otherwise specified.  In a VAMC problem list, printed in November 2008, the Veteran was noted to have PTSD.  

In January 2009, the Veteran was afforded a VA examination to determine whether he had PTSD related to the conceded stressor in service.  During this examination, the Veteran denied any treatment for psychiatric symptoms prior to April 2008, and indicated his last therapy session was in July 2008 because he saw his sleep doctor to treat his sleeping problems.  The Veteran reported that his in-service Jeep accident was the scariest thing that had ever happened to him, and he feared for his life.  The examiner concluded that the Veteran met Criteria A for PTSD.  During mental status examination/testing, the examiner found that the Veteran exhibited some mild anxiety and depressive symptoms.  He found that the Veteran's nightmares met Criteria B for PTSD (re-experiencing).  Otherwise, the examiner found that the Veteran did not meet the other diagnostic criteria for a PTSD diagnosis under the DSM-IV, such as avoidance.  The examiner indicated that the Veteran's sleep problems were more likely due to his prostate cancer and thyroid problems.  The examiner opined that the Veteran's claimed PTSD was less likely than not related to his in-service Jeep accident because he did not have a PTSD diagnosis.  The examiner noted that although the Veteran had some anxiety symptoms, he did not meet the criteria for an anxiety disorder diagnosis.  The examiner made no Axis I diagnosis.  

A review of the 2009 to 2013 VA treatment notes from the Veteran's treating psychologist, shows that the Veteran had phase of life issues, adjustment problems, and symptoms of mild PTSD.  During treatment, the Veteran reported the in-service Jeep accident and another accident involving a truck.  The treating professional often indicated that the Veteran believed his symptoms were related to PTSD.  No DSM-IV diagnosis of PTSD or other acquired psychiatric disorder was made during this mental health treatment.  

In a March 2013 statement from the Veteran's spouse, she indicated that the Veteran had exhibited violence towards her while sleeping.  She indicated that he screamed at her and sometimes he said "stop the bleeding, or get me out of this jeep."  She stated that he was reliving his Jeep accident now and his symptoms have been getting worse.  She recalled the Veteran's sleep doctor saying that the Veteran's sleep problems may be related to PTSD.  

Private treatment records show that the Veteran was diagnosed as having mild sleep apnea in the late-2000s.  More recently, he had been diagnosed as having parasomnia and insomnia - neither of which has been attributed to any in-service incident.  

In September 2013, the Veteran was afforded a new VA psychiatric examination.  The Veteran reported the Jeep accident as well as two other incidents that impacted him in service.  He noted once feeling discriminated against because of his religion and the other was when he was washed out to sea while in a drone unit and he feared for his life because he could not swim.  Otherwise, he essentially reported the same symptoms as noted in the treatment records and in submissions to VA.  

The examiner found that the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD or other mental health disorder.  In other words, the Veteran did not have any Axis I diagnosis.  The examiner described the Veteran's history, including his verified in-service stressor.  He noted that the Veteran's VA primary care physician diagnosed PTSD in 2008, but her note did not give sufficient information for a confirmed diagnosis of PTSD.  The examiner reviewed the Veteran's claims file, interviewed him, and specifically discussed his mental health treatment.  He noted the Veteran's history of being diagnosed as having anxiety, rule-out sleep disorder due to a medical condition by a social worker, and later treatment by a psychologist for a "phase of life disorder."  The examiner advised that he could not see any identifiers for an independent mental health diagnosis.  

The examiner indicated that the Veteran's claimed stressor would not be sufficient to cause PTSD symptoms.  Further, he found that the Veteran did not have significant re-experiencing, arousal, or avoidance/withdrawal symptoms that would be necessary for a PTSD diagnosis.  The examiner fully described each DSM-IV criteria for a diagnosis of PTSD, and with the exception of the verified stressor (Criteria A), the remaining criteria were not met.  

Following review of the evidence of record, interview of the Veteran, and mental status examination, the examiner provided the following opinion:

It is less likely than not that [the Veteran's] symptoms meet the criteria for a diagnosis of PTSD.  His symptoms also do not meet the criteria for a mental health sleep disorder or anxiety disorder that would in any way be related to his military service.  There is also no evidence of any psychosocial or occupational impairment related to [the Veteran's] symptoms.  His current GAF score is 75.  He clearly has "phase of life" issues related to aging, his own physical symptoms, and his wife's illness that could benefit from psychotherapy but are part of the normal course of  aging and not related to his military service. 

There is no clinical opinion to the contrary.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disability, to include PTSD. 

The crucial inquiry here is whether the Veteran has established an in-service stressor and a medical link between the in-service stressor and the Veteran's claimed PTSD, and whether any currently diagnosed psychiatric disability is attributable to his period of active duty.  The Board concludes that he has not.  Even assuming a diagnosis of PTSD, the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy during active service or that he has attributed any stressors to fear of hostile military or terrorist activity consistent with the places, types, and circumstances of his service.  Additionally, the Veteran has never been diagnosed as having PTSD pursuant to the DSM-IV and at the time of the in-service trauma, he denied feeling any hopelessness, fear, or threat of death. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence.  "Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  However, to the degree that such symptomatology satisfies the criteria for a diagnosed psychiatric disorder or is related to a current psychiatric disorder, the Board places far greater weight on the opinion of the September 2013 VA examiner.  Additionally, the Veteran's spouse is competent to report the symptoms she has observed.  However, there is nothing in the record to suggest that the Veteran or his spouse have the appropriate training, experience, or expertise to render a diagnosis of PTSD or a medical opinion regarding the etiology of his other psychiatric symptoms.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Although the Veteran is competent to report what he has experienced, he is not competent to diagnosis PTSD or ascertain the etiology of any other psychiatric disorders, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, it must be noted that the Veteran's own opinion relating his symptoms to his documented in-service stressor is problematic here, given the lack of any contemporaneous reports of anxiety or other psychiatric symptoms.  In this circumstance, the Board gives more credence and weight to the September 2013 VA examiner's opinion as it was rendered after an extensive evaluation of the Veteran and review of his detailed medical history by a licensed psychologist.

The Veteran's DD 214 shows no receipt of any combat decorations.  Additionally, the Veteran did not contend that he was part of combat operations.  Thus, the Board concludes the Veteran did not engage in combat.  Furthermore, the Veteran's confirmed stressor is unrelated to fear of actual hostile military or terrorist activity, as the incident involved a car accident while the Veteran was off duty.  There must be credible supporting evidence of record that the alleged stressor actually occurred in order to warrant service connection.  In this case, the more contemporaneous post-service evidence of record does not support the Veteran's claim that his current complaints are related to his in-service Jeep accident.  As noted above, the Veteran now claims to have a current psychiatric disability related to this Jeep accident during active duty in which he contended he feared for his life.  More contemporaneous medical evidence and lay statements refute this assertion as to the degree of seriousness of the alleged stressor.

Significantly, the Veteran did not report any psychiatric complaints related to an in-service incident until 2008- over fifty years since discharge from service.  From the mid-1950s until his claim for service connection, the Veteran never sought out any mental health treatment, nor did he report any psychiatric complaints during that time.  Moreover, he has both stated that he has experienced these symptoms for years, but also reported that he had no prior problems until 2008.  

As noted above, the Veteran has been diagnosed as having a phase of life issues with some anxiety related to aging.  However, he has never been diagnosed by any sort of a professional as having PTSD with a detailed discussion of the criteria for a PTSD diagnosis. 

The Board finds the conclusions reached in the September 2013 VA examination report that the Veteran does not meet the criteria for a diagnosis of PTSD to be the most probative of record.  In that regard, the Board notes that this examiner specifically reviewed and considered all the Veteran's claimed stressors and reported symptoms.  In each case, the psychologist gave a detailed rationale for the expressed opinion.  The psychologist noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, nor did he report symptoms/experiences consistent with PTSD symptoms.  For that reason, he concluded that a diagnosis of PTSD could not be made.  The Board finds this opinion to be credible and probative.  This VA examination report was based on an interview of the Veteran, his reported medical history and current symptomatology, appropriate diagnostic testing, and objective psychiatric examination.  The psychologist's conclusion is fully explained and consistent with the evidence of record.  Furthermore, the Board finds that the psychologist's determination that a diagnosis of PTSD was not warranted was a definitive conclusion and not speculative or conjectural in nature.

The Board appreciates the arguments set forth by the Veteran regarding the alleged incident during service.  Even though the Jeep accident was confirmed by the STRs, there is no clinical evidence of record to show that the Veteran has any current psychiatric disability, to include PTSD, related to this incident. 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative opinion of record specifically states that the diagnosis of PTSD was not conferred in the current examination, nor has any other clinical evidence of record shown a diagnosis of PTSD with a detailed description of the DSM-IV criteria.  Therefore, the Board finds that the competent medical evidence of record does not show the Veteran to have PTSD, and there may be no service connection for the claimed disability.

In addition, the Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As noted, the Veteran also has been diagnosed with phase of life issues due to aging and some anxiety symptoms, but the September 2013 VA examiner found no current Axis I diagnosis pursuant to the DSM-IV any psychiatric disorder.  

The Board acknowledges that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).  In that regard, the record is negative for any complaints or findings of any psychiatric disorder in service, or of any psychosis having manifested within one year of separation.  In addition, although the Veteran has identified several in-service stressors that he believes led to PTSD, there is no credible lay evidence of actual psychiatric symptomatology manifested while he was on active duty.  In fact, the Veteran was evaluated by a medical professional at discharge who found that he had no psychiatric disease. 

The evidence shows that the Veteran first sought psychiatric treatment in 2008 at the time he filed for service connection.  Simply put, there is no contemporaneous evidence showing that his symptoms were in any way related to his military service.  Thus, to any extent the Veteran and his spouse now claim the Veteran experienced psychiatric problems beginning in service, the Board finds the Veteran's contemporaneous statements significantly more credible and probative than statements made multiple decades after service and in furtherance of a claim for disability benefits.   No medical professional has linked any current psychiatric complaints to his military service.  

As there is no competent evidence otherwise linking any current psychiatric disorder to service, the Board finds that the preponderance of the evidence is against granting service connection for any other psychiatric disorder.

In short, the Veteran has not been diagnosed as having PTSD during the appeal period or at any other time.  Additionally, the Veteran was not shown to have a psychosis in his first, post-service year.  Furthermore, the competent and credible evidence of record finds that the currently diagnosed phase of life issue is less likely than not related to his military service (and more likely related to other factors including aging and his wife's illness). 

Accordingly, the claim is denied as the preponderance of the evidence is against a finding that the Veteran has PTSD, or other psychiatric disability, as a consequence of trauma during service.  There is no benefit of the doubt that could be resolved in favor of the Veteran.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


